 1   Andrew A. August (State Bar No. 112851)
     Kevin F. Rooney (State Bar No. 184096)
 2   STEYER LOWENTHAL BOODROOKAS
     ALVAREZ & SMITH LLP
 3   235 Pine Street, 15th Floor
     San Francisco, California 94104
 4   Telephone: (415) 421-3400
     Facsimile: (415) 421-2234
 5   E-mail:      aaugust@steyerlaw.com
                  krooney@steyerlaw.com
 6
     Attorneys for Plaintiffs and Counter-Defendants
 7   INNOVATIVE BOWLING PRODUCTS, LLC, JOHN
     JAMESON, DAVID LYNCH
 8

 9                                        UNITED STATES DISTRICT COURT

10                                      EASTERN DISTRICT OF CALIFORNIA

11                                           SACRAMENTO COURTHOUSE

12   INNOVATIVE BOWLING PRODUCTS, LLC,                   Case No. 2:19-cv-00177-MCE-AC
     a Pennsylvania limited liability company, JOHN
13   JAMESON, an individual, and DAVID                   Hon. Morrison C. England, Jr.
     LYNCH, an individual,
14                                                       STIPULATION AND ORDER RE:
                                   Plaintiffs,           BRIEFING SCHEDULE
15
              v.
16
     EXACTACATOR, INC., a California                     Date Action Filed: Jan. 25, 2019
17   corporation; JAMES NESBITT, an individual;          Trial Date: Not Set
     BARBARA NESBITT, an individual; JOHN
18   NAKASHIMA, an individual; STEPHEN
     GROOM, an individual; SHELLEY ROGERS,
19   an individual; NAKASHIMA GOLF, INC., a
     California corporation,
20
                                   Defendants.
21

22

23   AND RELATED COUNTER-ACTION.

24

25

26
27

28


     STIPULATION AND ORDER RE: BRIEFING SCHEDULE                     CASE NO. 2:19-CV-00177-MCE-AC
     1782290.1 - IBP.EXACTACATOR
 1            WHEREAS, Defendant Exactacator’s Motion to Dismiss Claims 11 & 13 of the First
 2   Amended Complaint (“Motion”) (ECF #40) was initially both set for hearing on February 20,
 3   2020.
 4            WHEREAS, by Amended Minute Order on January 15, 2020 (ECF #42), the Court on its
 5   own motion and pursuant to Local Rule 230(g), vacated the hearing date and ordered the matters
 6   submitted without appearance and argument.
 7            WHEREAS because of the schedules of counsel and the efforts of counsel to meet and
 8   confer to narrow the issues to be determined by the Court, the parties, through their counsel,
 9   hereby stipulate:
10            1.       Plaintiff David Lynch shall file a Request for Dismissal without prejudice of the
11   13th Claim for Relief (Defamation), the only claim for which he is a Plaintiff;
12            2.       Plaintiff Innovative Bowling Products will file on Wednesday February 12, 2020
13   its opposition to the Motion as to the 11th Claim for Relief (Accounting);
14            3.       Defendants will file their Reply on February 28, 2020. Defendants shall then
15   notify the Court that the briefing on the motion is complete.
16            SO STIPULATED.
17
     DATED: February 11, 2020                      STEYER LOWENTHAL BOODROOKAS ALVAREZ
18
                                                   & SMITH LLP
19
                                                   By:    /s/ Andrew A. August
20                                                              Andrew A. August
                                                                Kevin F. Rooney
21                                                 Attorneys for Plaintiffs and Counter-Defendants
                                                   INNOVATIVE BOWLING PRODUCTS, LLC, JOHN
22
                                                   JAMESON, DAVID LYNCH.
23

24

25

26
27

28

                                                         1
     STIPULATION AND ORDER RE: BREIFING SCHEDULE                                   CASE NO. 2:19-cv-00177-MCE-AC
      1782290.1 - IBP.EXACTACATOR
 1   DATED: February 11, 2020                      ARNOLD & PORTER KAYE SCHOLER LLP
 2
                                                    By:     /s/ Patrick Hall
 3                                                          (as authorized on 02/11/20)
                                                          Jonathan Hughes, SBN 186829
 4                                                        Patrick B. Hall, admitted pro hac vice
                                                          ARNOLD & PORTER KAYE SCHOLER LLP
 5                                                        3 Embarcadero Center, Floor 10th
                                                          San Francisco, CA 94111-4075
 6                                                        Telephone: (415) 471-3156
                                                          Facsimile:     (415) 471-3400
 7                                                        Email: jonathan.hughes@arnoldporter.com
                                                          Email: Patrick.Hall@arnoldporter.com
 8                                                        John L. Cammack, SBN 59202
                                                          MICHAEL & CAMMACK
 9                                                        3247 W. March Lane, Suite 120
                                                          Stockton, CA 95219-2334
10                                                        Telephone: (209) 473-8787
                                                          Facsimile:   (209) 473-8794
11                                                        Email: jcammack@michaelandcammack.com
12                                                        Attorneys for Defendant Exactacator, Inc.
13

14                                                        ORDER
15            Pursuant to the parties’ stipulation, Plaintiffs’ oppositions to the Motions shall be filed and
16   served on or before February 12, 2020; Defendant’s reply shall be filed and served on or before
17   February 28, 2020; and, the parties shall advise the court when all briefing on the Motions is
18   completed.
19            IT IS SO ORDERED.
20   Dated: February 14, 2020
21

22

23

24

25

26
27

28

                                                          2
     STIPULATION AND ORDER RE: BREIFING SCHEDULE                                    CASE NO. 2:19-cv-00177-MCE-AC
      1782290.1 - IBP.EXACTACATOR
